Allowability Notice
1. This action is in response to the amendment filed 5 November 2020.
Claims 1-18 and 21-22 are pending and have been examined. Claims 19 and 20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2020 has been entered.

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-18 and 21-22, are allowed.
5. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. §101

2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A
Mental Process” or “Certain Method of Organizing Human Activity” such as getting results from completion of a plurality of iterations of a task performed by a worker where a feedback loop is create by using the updated characteristics for subsequent use by the worker clustering model, is integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing amendments as recommended in the interview on 11/3/2020 and argued by the Applicant in Applicant’s Remarks in pages 9 and 10 that the amendments make the independent Claims 1, 8 and 15 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. §103
The closest prior art of record are Elenbaas (U.S. Publication No. 2009/0204471) and Hortvitz (U.S. Publication No. 2014/0278657). While Elenbaas, describes an online work management system provides a marketplace for multiple job owner and workers where the job owners provide a job description that defines task and the job description may be processed to generate task descriptions that may be published for workers' application, but it doesn’t explicitly state the specific manner to use a score to identify the best worker for a task. While Hortvitz describes using machines to intelligently perform a task where prediction models are used to determine how many workers are needed for a task, it doesn’t explicitly state selecting a best worker with a score. 
Other close art of record include Herrin (U.S. Publication No. 2016/0358117) describing automating digital resource management by using monitored user interactions with digital resources to compute a user interaction metric for each digital resource, but it doesn’t explicitly state the specific 
None of the prior art specifically teaches an information processing system where results are from completion of a plurality of iterations of a task performed by a worker and a set of similar workers may be identified, wherein each of the similar workers has a sufficient volume of results for the task, described specifically in the manner as claimed, and although parts are taught be each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-18 and 21-22 are allowable over the prior art of record.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/13/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683